Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONClaims StatusClaims 6-12 are pending and have been rejected. Claims 1-6 and 13-20 have been withdrawn.Restriction: Elected group II, claims 6-12 & Non-elected groups I and III, claims 1-6 and 13-20.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s Representative, John T. Kennedy, Reg. No. 42,717, elected without traverse Group II, Claims 6-12 over the phone on 05/24/2021, the election is acknowledged by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (U.S. Publication 2018/0365232), hereinafter “Lewis” in view of Lew et al. (U.S. Publication 2016/0255041), heareinafter “Lew”.
 	As to claim 6, Lewis discloses a system for facilitating geo-location based providing of comments by a first user with a second user (Lewis, see [0010], group allows the two or more users to have a translated or transcribed conversation. Lewis, see [0025], the transcription personalization model data source of the transcription and translation system 100 can retrieve geolocation information), comprising: 	a first networked component, communicatively coupled to a first user device and a hub (Lewis, see fig. 1, translation service (i.e., first network component) is coupled to the user devices (116, 118, 120, 122) and the hub (124) via the cloud service manager); 	wherein the first networked component is configured to perform computer instructions for (Lewis, see [0061], instructions provide translation services (i.e., first network component)): 	converting a first voice sample into a first transcribed text (Lewis, see fig. 4 and [0035], transcribe the audio stream to transcribed text); and  	providing the first transcribed text to the first user device (Lewis, see [0035], the text is transcribed using a model customized to a user of the at least one of the plurality of user devices);  	the first user device further comprising:  	a first device audio input/output module configured to capture first user comments (Lewis, see [0024], user's own device's microphone (i.e., first device audio input/output module) will be better able to capture the audio using customized speech recognition);  	a first hardware-software processing module configured to perform computer instructions for converting the first user comments into the first voice sample (Lewis, see [0014], the translation service uses a speech-to-speech application programming interface (API) or speech recognition customization technology, such as a custom speech service, for example to enable two or more users to enter customized translated conversations via an app or browser client. See [0023], a customized transcription (e.g., using the transcription personalization model data source) allow the user to speak and be understood by the speech recognition); and  	a first device communications module configured to: 	communicate the first voice sample to the first networked component (Lewis, see [0017], the user device can receive audio spoken by a first user, and the audio is sent to the audio to the transcription .

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (U.S. Publication 2018/0365232), hereinafter “Lewis” in view of Lew et al. (U.S. Publication 2016/0255041), heareinafter “Lew” and DeWeese et al. (U.S. Publication 2005/0262542), hereinafter “DeWeese”.
As to claim 7, Lewis in view of Lew discloses everything discloses in claim 6, but is silent wherein the first data packet includes the first transcribed text, a circleID and a programID. 	However, DeWeese discloses wherein the first data packet includes the first transcribed text, a circleID and a programID (DeWeese, see [0058], the chat equipment is capable of handling real-time communications and chat requests involving text, graphics, video, or audio data. DeWeese, [0088], the user can send a chat request for a message by selecting an identity or identities in the list, wherein the list contains groups of individuals who are interested in a particular program, type of program, chat group, or any other group identified by the user). 	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine Lewis in view of Lew because it would establish chat groups that television viewers are permitted to join from the teachings of DeWeese – Abstract.
 	As to claim 8, Lewis in view of Lew and DeWeese discloses everything discloses in claim 7. DeWeese further discloses wherein the circleID is associated with and identifies a user circle that includes each of the first user device and the second user device (DeWeese, see [0085-0086], a user can access profiles which have been made public and form a "buddy list" or address book of other users who have the same interests. The buddy list can include a user's identity, TV preferences, and other interests. DeWeese, see [0088], the user can send a chat request by selecting an identity or identities in the list, wherein the list contain groups of individuals who are interested in a chat group, or any other group identified by the user); and wherein the first user device and the second user device are each configured for participation in the user circle (DeWeese, see [0070], the system allows users to retain the high video quality and channel range of television viewing while participating in real-time chat discussions with similarly situated users). 	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine Lewis in view of Lew because it would establish chat groups that television viewers are permitted to join from the teachings of DeWeese – Abstract.




 	As to claim 11, Lewis in view of Lew of DeWeese discloses everything discloses in claim 9. Lew further discloses wherein, when the first transcribed text is not acceptable as based on the second device geoID, the hub is further configured to: obtain and communicate in the second data packet an alternative transcribed text (Lew, see [0042], outbound messages are messages provided to SMS destination for delivery to the message recipient. Lew, see [0086], message is being sent to destination address or recipient) wherein the alternative transcribed text is based on the first transcribed text and modified in view of the second device geoID (Lew [0094], message is being sent based on a determination of location). 	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine Lewis in view of Lew because it would allow delivery address to process a message to be delivered to a data enabled device mobile device (Lew – abstract).

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes: 	U.S. Publication 2015/0106360, which describes visualizing conflicts in online messages.
U.S. Publication 2009/0063983, which describes user presence and interaction within virtual world advertising environments. 	U.S. Patent No. 6,643,291, which describes multimedia information communication system. 	U.S. Publication 2019/0179610, which describes a hub configured to control a second sevice while a connection to a remote system is unavailable. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627.  The examiner can normally be reached on 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANIA M PENA-SANTANA/Examiner, Art Unit 2457